Name: 75/787/EEC: Council Decision of 18 December 1975 on an amendment to the timetable for the preparation of the annual report on the economic situation in the Community
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1975-12-24

 Avis juridique important|31975D078775/787/EEC: Council Decision of 18 December 1975 on an amendment to the timetable for the preparation of the annual report on the economic situation in the Community Official Journal L 330 , 24/12/1975 P. 0052 - 0052 Greek special edition: Chapter 10 Volume 1 P. 0100 Spanish special edition: Chapter 10 Volume 1 P. 0062 Portuguese special edition Chapter 10 Volume 1 P. 0062 ++++( 1 ) OJ NO C 239 , 20 . 10 . 1975 , P . 23 . ( 2 ) OPINION DELIVERED ON 30 . 10 . 1975 ( NOT YET PUBLISHED IN THE OFFICIAL JOURNAL ) . ( 3 ) OJ NO L 63 , 5 . 3 . 1974 , P . 16 . COUNCIL DECISION OF 18 DECEMBER 1975 ON AN AMENDMENT TO THE TIMETABLE FOR THE PREPARATION OF THE ANNUAL REPORT ON THE ECONOMIC SITUATION IN THE COMMUNITY ( 75/787/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLES 103 AND 145 THEREOF ; HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ; HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ) ; HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 2 ) ; WHEREAS COUNCIL DECISION 74/120/EEC ( 3 ) OF 18 FEBRUARY 1974 ON THE ATTAINMENT OF A HIGH DEGREE OF CONVERGENCE OF THE ECONOMIC POLICIES OF THE MEMBER STATES OF THE EUROPEAN ECONOMIC COMMUNITY , PROVIDED THAT THE COUNCIL SHOULD HOLD THREE MEETINGS YEARLY TO EXAMINE THE ECONOMIC SITUATION , THE THIRD TOWARDS THE END OF THE THIRD QUARTER , AT WHICH AN ANNUAL REPORT ON THE ECONOMIC SITUATION IN THE COMMUNITY SHOULD BE ADOPTED ; WHEREAS EXPERIENCE HAS SHOWN THAT BECAUSE OF THE INADEQUACY OF AVAILABLE STATISTICS , THE THIRD QUARTER OF THE YEAR IS TOO EARLY TO REVIEW THE ECONOMIC POLICY - AND PARTICULARLY BUDGETARY - GUIDELINES ADOPTED PURSUANT TO ARTICLE 3 OF THE SAID DECISION ; WHEREAS APPROPRIATE ADJUSTMENTS OF THE TIMETABLE FOR PREPARING THE ANNUAL REPORT ON THE ECONOMIC SITUATION OF THE COMMUNITY WOULD MAKE IT POSSIBLE BOTH TO USE NEW AND ADEQUATE INFORMATION AND TO ADOPT THE ANNUAL REPORT EARLY ENOUGH FOR THE NATIONAL PARLIAMENTS TO TAKE IT INTO ACCOUNT IN BUDGET DEBATES , HAS ADOPTED THIS DECISION : ARTICLE 1 THE FIRST SENTENCE OF ARTICLE 4 OF DECISION 74/120/EEC SHALL BE REPLACED BY THE FOLLOWING : " A THIRD EXAMINATION SHALL TAKE PLACE DURING THE FOURTH QUARTER " . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 18 DECEMBER 1975 . FOR THE COUNCIL THE PRESIDENT M . TOROS